DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office action addresses U.S. reissue application No. 16/683,110 (“110 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Nov. 13, 2019 (“110 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 110 Reissue Application is a reissue application of U.S. Patent No. 9,817,299 (“299 Patent”) titled “HIGH-DEFINITION PYLON-MOUNTED CAMERA ASSEMBLY WITH MOUNTING STRUCTURE.”   The application for the 299 Patent was filed on Jul. 22, 2016 and assigned by the Office US patent application number 15/216,989 (“989 Application”) and issued on Nov. 14, 2017 with claims 1-20 (“Originally Patented Claims”).
On Jul. 2, 2021, the Office mailed a non-final office action (“Jul 2021 Non-final Office Action”).  On Sep. 7, 2021, Applicant filed a response (“Sep 2021 Response”) to the Jul 2021 Non-final Office Action. 
On Oct. 22, 2021, the Office mailed a final office action (“Oct 2021 Final Office Action”).  On Feb. 22, 2022, Applicant filed a response (“Feb 2022 Response”) to the Oct 2021 Final Office Action and an RCE.

II. OTHER PROCEEDINGS
This section is the same as that in Jul 2021 Non-final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 299 Patent itself and its prosecution history, the Examiner 
Also based upon the Examiner's independent review of the 299 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter parts), supplemental examinations, or certificates of correction.

III. PRIORITY CLAIMS
This section is the same as that in Jul 2021 Non-final Office Action.
Based upon a review of the instant reissue application and 299 Patent, the Examiner finds that the instant reissue application claims domestic priority to provisional 62/195,894 filed on Jul. 23, 2015 and provisional 62/306,358 filed on Mar. 10, 2016.
The instant reissue application does not claim any foreign priority. 
Because the effective filing date of the instant application is on or after March 16, 2013, the present application is being examined under the AIA  first to file provisions. 

IV.  CONTINUED EXAMINATION UNDER 37 CFR 1.114 AND FEB 2022 RESPONSE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 22, 2022 has been entered.


V. STATUS OF CLAIMS
	In light of the above: 
Claims 1-24 and 26-42 are currently pending (“Pending Claims”).
Claims 1-24 and 26-42 are currently examined (“Examined Claims”).
	Regarding the Examined Claims and as a result of this Office action:
Claims 1-20 and 41 are allowed.
Claim 25 is canceled.
Claims 21-24, 26-40 and 42 are rejected.

VI. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner locates a lexicographic definition in the original specification with the required clarity, deliberateness, and precision for “Pylon” enclosed below. See MPEP § 2111.01 IV.
Pylon: “an orange marker placed at each of the corners of the end-zone of a football field that are usually made of a padded material.  They are used as a visual aid to mark the inside corners of the end-zone.  The pylons are not permanent and they move easily when hit.” (col. 8, lines 45-49 of the 299 Patent). “The pylon is considered part of the field; it cannot interfere with 

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
High-definition: “video image with considerably more than 480 horizontal lines or 576 horizontal lines (Europe) is considered high-definition. … Images of standard resolution captured by a high-speed camera at rates faster than normal (60 frames/second North America, 50 fps Europe) may be considered high-definition in some contexts” (the 299 Patent, col. 2, line 64-col. 3, line 7).
Non-Locking connector: “In this case, in place of the pylon connector 30 and base connector 20, the electrical connection between the camera and the transmitter is made through 

C.  	35 U.S.C. § 112 ¶ F
The following is a quotation of pre-AIA  § 112 ¶ F:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph (“§ 112 ¶ F”). See MPEP § 2181 et seq.  To invoke § 112 ¶ F, a claimed phrase must meet the three-prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  The following phrases will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ F.  If a phrase invokes § 112 ¶ F, the corresponding structure will also be determined.  The Examiner has reviewed the Pending claims and has concluded that the Pending claims do not invoke § 112 ¶ F.

VII. SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 21 and 37-40 recite “a complementary non-locking  connector.” There is no proper antecedent basis for this term in the instant specification.

Claim 34 recites “resilient foam.” There is no proper antecedent basis for this term in the instant specification.

VIII. CLAIM REJECTIONS - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-24 and 26-40 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 now recites, among other things,
an internal electrical wiring assembly comprising at least one cable at least partially contained within said pylon and in electrical communication with said first camera sub-assembly, said at least one cable terminated by a non-locking connector; and, 
a second cable external to said pylon body and at least partially buried in the ground, wherein said second cable is terminated by a complementary non-locking connector at a proximal end and connected to a video receiver at a distal end.

However, the support that Applicant points to, i.e., Figs. 27 and 28, and col. 9, lines 46-50 and col. 16, lines 47-55 only show and describe one non-locking connector, while claim 21 
Dependent claims of claim 21, i.e., claims 22-33 and 35 are also rejection because claims 21 is rejected.
Claims 37-40 recite similar limitations as claim 21, i.e., a non-locking connector and a complementary non-locking connector, and are rejected as well.
Claim 40, dependent on claim 39,  recites “third cable,” and “fourth cable” in addition to first cable and second cable, another “non-locking connector” and another “complementary non-locking connector”.  However, Applicant has pointed to col. 16, lines 47-57 and Figs. 27-28 as support for claim 40 and the Examiner could not locate support for these limitations in these sections.
Claim 42 recites, among other things,
said internal electrical wiring assembly further comprising at least one data electrical conductor at least partially contained within said pylon and in electrical communication with said first camera sub-assembly, said at least one data electrical conductor terminated by a non-locking connector, wherein said direct current is provided only from a non-battery source external to said pylon and never from an AC/DC transformer/rectifier within said pylon.
  
Applicant points to col. 16, lines 47-57 and Figs. 27-28 for support for claim 42.  However this section only discloses “the electrical connection between the camera and the transmitter is made through another type of non-locking connector such as a USB3 connector, which still allows for the pylon to non-destructively break away from the wires in the ground,” but not the limitation as recited above.  Specifically, the specification of the 299 Patent never mentions “data electrical conductor” and “non-battery source external to said pylon never from an AC/DC transformer/rectifier.” Therefore the above cited limitation of claim 42 is new matter.  

Claim 36 recites “said at least first cable terminated by a non-locking connector at a proximal end that is accessible from the outside of said pylon body.”  However, Applicant points to many sections of the 299 Patent as support for claim 36 and the Examiner could not locate sufficient support for “the proximal end that is accessible from the outside of said pylon body” in the sections provided as support for claim 36.  Therefore this limitation is new matter.
Claims 34  and 42 recite “resilient foam.”  There is no sufficient description on what resilient foam is and therefore this term is new matter.

IX. CLAIM REJECTIONS - 35 USC § 251
Claims  21-24 and 26-40 and 42  rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
See the previous section, i.e., Section VIII for details.

X. CLAIM REJECTIONS - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


A.	Rejections

Claim 21 recites “a non-locking connector.”  Then claim 21 also recites “a complementary non-locking connector.”  It is not clear whether it means the same connector or two different connectors.  Further, the meaning of a complementary non-locking connector cannot be ascertained.
Dependent claims of claim 21, i.e., claims 22-24 and 26-33 and 35 are also rejection because claims 21 is rejected.
Claim 36 recites “rigid open frame,” “rigid camera-fan assembly,” “elastomeric material.”  However there is no description on each of the above terms and it is not clear the meaning of each of the above terms.  For example, what kind of frame is a “rigid open frame?”   
Claims 36-40 recite a “complementary non-locking connector” and are rejected as well because the meaning of “complementary non-locking connector” cannot be ascertained.
Claims 34  and 42 recite “resilient foam.”  It is not clear the meaning of resilient foam.
Claim 36 recites “said at least first cable terminated by a non-locking connector at a proximal end that is accessible from the outside of said pylon body.”  However, it is not clear which is accessible from the outside of said pylon body.  Is it the proximal end?  Or is it the first cable?  

B.	Trying to Construe
The Examiner has considered all limitations in the Examined Claims even though some claim limitations are indefinite. See MPEP § 2143.03 I. ¶1 noting that “[a] claim limitation properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).
Therefore in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections (or indicating allowance of the claims) even though certain claims are indefinite, these indefinite claims are construed and the prior art is currently applied as much as practically possible.  Applicant is reminded that when a particular § 112(b) rejection is overcome by Applicant and the claim limitation can then then be properly construed, the Examiner will reevaluate the prior art using this proper claim construction and then reassess the patentability of the claim over the prior art.  For purposes of applying the prior art in this Office action only, the claim is interpreted so as to not require the in-ground wire.  It is only required that the pylon be capable of connecting to an in-ground wire via a non-locking connector.  

XI. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 21-24 and 30-34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramaratna (US Patent Pub. 2004/0239759) in view of Chien (US Patent Pub 2015/0271375).  


    PNG
    media_image1.png
    684
    571
    media_image1.png
    Greyscale

-Figs. 1 and 2 of Wickramaratna.


Regarding claim 21, Wickramaratna teaches a pylon-mounted camera assembly (Figs. 1-4), comprising: 

at least a first camera sub-assembly mounted at least partially within said first aperture (Figs. 1-3, camera mounted in the hole inside the pylon), said first camera sub-assembly having a first camera having a lens, said first camera having a field of view in a direction outward from said pylon (Figs. 1-3 and associated description); and, 
an internal electrical wiring assembly comprising at least one cable at least partially contained within said pylon (Figs. 1-3 and associated descriptions) and in electrical communication with said first camera sub-assembly (Figs. 1-3 and associated descriptions).
However Wickramaratna does not expressly disclose “said at least one cable terminated by a non-locking connector and “a second cable external to said pylon body and at least partially buried in the ground, wherein said second cable is terminated by a complementary non-locking connector at a proximal end and connected to a video receiver at a distal end.”
In the field of built-in digital data system for recording image and sound (Title and abstract), Chien discloses 
[0076] The invention for Light device also provides a webcam having an auto tracking means and power supply connected to an unlimited power source to a USB interface, the webcam including at least one camera head having means for capturing images, data, or sound at a desired shooting angle, resolution, color, brightness, and sharpness, a motor, and sensor means for causing the move the camera head to follow a moving object or person, and means for storing or transmitting data captured by the camera head to one of a display, computer, communication device, phone, Internet, website, e-mail, or auto dialing system. The webcam may include a USB adaptor for connection to a computer or communication equipment with a USB port, with the webcam being activated when connected with the power source to carry out predetermined image capture functions and to capture digital data under predetermined environmental conditions.
…
, the unlimited power source (outdoor application) or big electricity capacity storage unit (indoor battery operated application) may use prong means, a socket base lamp holder, and conductive means, or a USB-cable that directly comes out of the device housing, or a regular 120 Volt 60 Hz plug wire that directly comes out of the device housing and connects with the public electricity system for home, house, and public areas. The electric delivery from device to AC or DC power source may select from convention market for all kind of skill and method and kits. One of the best applications for the current invention is as a webcam that already used for all kinds of computer, laptop, phone, or communication equipment. Or driving-Cam already use for all moving traffic device. Both are not expensive like the street police department use Traffic-Cam. Conventional webcams are limited in that they cannot follow moving people or objects so people have to sit in front of the webcam to talk with people. Furthermore, (solve 1) The webcam lack of the brightness during the night time so can not have good photos, image to be seen at dark or night time environment.

	-¶¶ [0076] and [0019] of Chien, emphasis added.

	See also [0020] and [0024] of Chien.  As can be seen above, Chien discloses a webcam having a power supply connected to an unlimited power source via a USB interface, a non-locking connector, and an unlimited power source includes electricity delivered with public electricity system for home, house and public areas including wires buried inground.  Chien also discloses the web cam can be connected via a USB connector to a computer, which is a video receiver, i.e., Chien discloses “an internal electrical wiring assembly comprising at least one cable at least partially contained within said pylon and in electrical communication with said first camera sub-assembly, said at least one cable terminated by a non-locking connector; a second cable external to said pylon body, wherein said second cable is terminated by a complementary non-locking connector at a proximal end and connected to a video receiver at a distal end.” 
Both of Wickramaratna and Chien are directed towards capturing video images, although the fields of application may be different but they are reasonable pertinent to the particular problem with which the applicant was concerned, i.e., capturing videos and transferring videos to a computer or a device for storage or display.  

	Further the combination of Chien with Wickramaratna is supported by (B) Simple substitution of one known element for another to obtain predictable results because substituting the connector used in Wickramaratna by the known non-locking connector or USB connector used by Chien will obtain predictable results.  
To the extent that Chien does not disclose “the second cable partially buried in the ground,” it was notoriously well-known for cable buried in the ground, for example, cable companies delivered data, video, image signals via cables buried at least partially in the ground.
It would have been readily apparent to those skilled in the art at the time the 299 Patent was effectively filed that a cable is buried partially in the ground to deliver contents such as video and data from a cable company to a household so that the wire would not have to be dangled in the sky to be delivered to a location.  It was also well-known that the delivery of contents such as video and data from a cable company is accomplished by cable lines that are either buried or above ground.   Further, using cable at least “partially buried” to transfer content such as video or data is supported by KSR rationale (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Because there are two known ways of transmitting contents including video, data and electricity conventionally at the time the 299 Patent was effectively filed via wire, i.e., via cables at least 

Regarding claim 22,  Wickramaratna and Chien teach the wired pylon-mounted camera assembly recited in Claim 21 wherein said first camera is a high-definition camera (Chien, [0076], “the webcam including at least one camera head having means for capturing images, data, or sound at a desired shooting angle, resolution, color, brightness,…”  Camera can be high-resolution when high resolution is desired).

Regarding claim 23, Wickramaratna and Chien teach the pylon-mounted camera assembly of claim 21, wherein said cable is adapted to carry video signals external to said pylon (Chien, [0076] “means for storing or transmitting data captured by the camera head to one of a display, computer, communication device, phone, Internet, website, e-mail, or auto dialing system.”).

Regarding claim 24, Wickramaratna and Chien teach the pylon-mounted camera assembly of claim 21, wherein said at least one cable is adapted to carry electric power from an external source to said first camera sub-assembly (Chien, [0019] and [0076]).

Regarding claim 30, Wickramaratna and Chien teach the pylon-mounted camera assembly of claim 21, wherein said non-locking connector is external to said pylon (Chien, 

Regarding claim 31, Wickramaratna and Chien disclose the pylon-mounted camera assembly of claim 29, wherein a portion of said internal wiring assembly is external to said pylon (Wickramaratna, Figs. 1-3, a portion of the internal wiring can be regarded as external to the pylon).

Regarding claim 32, Wickramaratna and Chien teach the pylon-mounted camera assembly of claim 21, further comprising a second camera sub-assembly having a second camera and a lens (Wickramaratna, Figs. 1-3, three cameras are disclosed), said second camera mounted at least partially within a second aperture and oriented in a direction that is substantially orthogonal to an orientation of said first camera (Wickramaratna, Figs. 1-3, all three cameras are orthogonal to each other).

Regarding claim 33, Wickramaratna and Chien teach the pylon-mounted camera assembly of claim 30, wherein said pylon has a first and a second side, said first and second sides being substantially orthogonal, and wherein said first aperture is formed in said first side and said second aperture is formed in said second side (Wickramaratna, Figs. 1-3, three cameras in Figs. 1-3 are on different sides which are orthogonal to each other side).

Regarding claim 34, Wickramaratna discloses a pylon-mounted camera assembly, comprising: 

at least a first camera sub-assembly mounted at least partially within said first aperture, said first camera sub-assembly having a first camera having a lens, said first camera having a field of view in a direction outward from said pylon (Figs. 1-3 and associated descriptions); and, 
an internal electrical wiring assembly comprising at least one electrical conductor at least partially contained within said pylon, said at least one electrical connector having a distal end in electrical communication with said first camera sub-assembly (Figs. 1-3 and associated descriptions).  
However Wickramaratna does not expressly disclose “a proximal end comprising a non-locking connector.”
In the field of built-in digital data system for recording image and sound (Title and abstract), Chien discloses 
[0076] The invention for Light device also provides a webcam having an auto tracking means and power supply connected to an unlimited power source to a USB interface, the webcam including at least one camera head having means for capturing images, data, or sound at a desired shooting angle, resolution, color, brightness, and sharpness, a motor, and sensor means for causing the move the camera head to follow a moving object or person, and means for storing or transmitting data captured by the camera head to one of a display, computer, communication device, phone, Internet, website, e-mail, or auto dialing system. The webcam may include a USB adaptor for connection to a computer or communication equipment with a USB port, with the webcam being activated when connected with the power source to carry out predetermined image capture functions and to capture digital data under predetermined environmental conditions.
[0019] Furthermore, the unlimited power source (outdoor application) or big electricity capacity storage unit (indoor battery operated application) may use prong means, a socket base lamp holder, and conductive means, or a USB-cable that directly comes out of the device housing, or a regular 120 Volt 60 Hz plug wire that directly comes out of the device housing and connects with the public electricity system for home, house, and public areas. The electric delivery from device to AC or DC power source may select from convention market for all kind of skill and method and kits. One of the best applications for the current invention is as a webcam that already used for all kinds of computer, laptop, phone, or communication equipment. Or driving-Cam already use for all moving traffic device. Both are not expensive like the street police department use Traffic-Cam. Conventional webcams are limited in that they cannot follow moving people or objects so people have to sit in front of the webcam to talk with people. Further more, (solve 1) The webcam lack of the brightness during the night time so can not have good photos, image to be seen at dark or night time environment.

	-¶¶ [0076] and [0019] of Chien, emphasis added.

	As can be seen above, Chien discloses a webcam having a power supply connected to an unlimited power source to a USB interface, a non-locking connector, and an unlimited power source includes electricity delivered with public electricity system for home, house and public areas.   
Wickramaratna discloses a battery inside an aperture of the pylon supplying power to a camera (Figs. 1-3 and associated descriptions).  However the battery of Wickramaratna may run out of power and may need to be replaced frequently.  Chien discloses:
[0006] To solve the problem of frequent battery or storage means replacement, the current invention utilizes an power source provided by an alternating current (AC) electrical outlet into which built-in prong means are plugged or to which a screw-in base is connected, and/or includes circuit means converting the AC power to direct current (DC) power.

	-¶ [0006]  of Chien.

	TSM-To solve the problem of frequent battery replacement, it would be obvious to one of ordinary skills in the art, at the time of the 299 Patent was effectively filed, to connect Wickramaratna’s camera via a non-locking connector for power supply as disclosed by Chien.  
	KSR-The combination of Wickramaratna with Chien is also supported by KSR rationale (B) Simple substitution of one known element for another to obtain predictable results because 

	Claim 42 combines the limitations of claim 21 and claim 34 and therefore Wickramaratna and Chien disclose or make obvious claim 42 as explained above for claim 21 and claim 34.

B.	Claims 26-29 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramaratna, in view of Chien, further in view of Jayaram (US Patent Pub 2011/0249100).
Regarding claim 26 and claim 27, Wickramaratna and Chien teach the pylon-mounted camera assembly of claim 21.  However they do not expressly teach the pylon-mounted assembly further comprising a fan sub-assembly for cooling electronic components within said pylon and wherein said internal wiring assembly includes a power conducting element that is in electrical communication with said fan sub-assembly and configured to supply electric power from an external source to said fan sub-assembly.
In the field of capturing images in sporting field, Jayaram discloses 
[0051] As shown in FIG. 7, each post 54 has a threaded bore at each end sized to receive a respective threaded cap-screw, or fastener 52 (see FIG. 6). Base plate 42 and top plate 44 (see FIG. 6) each have corresponding holes that align with each post 54 to receive a fastener 52, where the enlarged head of fastener 52 secures respective plates 42 and 44 together against side plate 46 and back plate 48. Back plate 48 includes a ventilation port 58 in which a cooling fan is mounted (not shown) and a switch port in which a power switch (not shown) is mounted for turning the fan on and off. An array of four bores 61 are 

-[0051] of Jayaram.
It is desirable to keep an electronic component in optimal operating temperature environment.  Therefore it would have been obvious to one of ordinary skills in the art, at the time the 299 Patent was effectively filed, to use a fan sub-assembly as that by Jayaram in the pylon of Wickramaratna and having a power conducting element that is in electrical communication with said fan sub-assembly and configured to supply electric power from an external source to said fan sub-assembly in the pylon-mounted camera of Wickramaratna modified based on Chien.

Regarding claim 28, Wickramaratna, Chien and Jayaram teach the pylon-mounted camera assembly of claim 26, further comprising a second aperture distinct from said first aperture and without a camera sub-assembly at least partially mounted therein, said second aperture in fluid communication with said fan sub- assembly (Jayaram, Fig. 7 and [0051]) .

Regarding claim 29, Wickramaratna, Chien and Jayaram teach the pylon-mounted camera assembly of claim 28, wherein said fan sub-assembly is in fluid communication with said first aperture (Jayaram, Fig. 7 and [0051], the fan will cool down the cameras.  The fan added to Wickramaratna will cool the camera assembly which is in the first aperture).



Regarding Claim 37, Wickramaratna, Chien and Jayaram the pylon-mounted camera assembly according to Claim 36, wherein said proximal end of said at least first cable extends outwardly from the base of said pylon body and is adapted to mate with a second cable external to said pylon body via a complementary non-locking connector disposed at a proximal end of said second cable to provide electrical power to said first fan and/or said first camera (Chien, [0076] and [0019], to the extent that Chien does not teach the cable extends outwardly from the base of the pylon is obvious to try because there are two predictable solutions, i.e., extends outwardly and not extend outwardly, and having the proximal end extends outwardly has reasonable expectation of success because it is only an orientation of the cable and does not affect the transmission of signals in any way.)

Regarding Claim 38, Wickramaratna, Chien and Jayaram teach the pylon-mounted camera assembly according to Claim 37, wherein said proximal end of said at least first cable extends outwardly from the base of said pylon body and is adapted to mate with said second cable external to said pylon body via a complementary non- locking connector disposed at a proximal end of said second 

Regarding Claim 39, Wickramaratna, Chien and Jayaram teach the pylon-mounted camera assembly according to Claim 38, wherein said second cable is at least partially buried in an athletic field and substantially external to said pylon body (see the rejection of claim 21 above), and wherein said pylon is disposed on the surface of said athletic field (Wickramaratna, Figs. 1-3, [0016]) and wherein said first cable is connected via said non-locking connector to said second cable via a complementary non- locking connector that terminates said second cable (See the rejection of claim 21 above), thereby electrically connecting said first camera and/or said first fan to a source of electrical power for powering said first camera and/or said first fan (intended use, also see the rejection for claim 21).

Regarding Claim 40, Wickramaratna, Chien and Jayaram teach the pylon-mounted camera assembly according to Claim 39, wherein said electrical wiring assembly comprises a third cable at least partially contained within said pylon body and in electrical communication with said first camera, the proximal end of said third cable extending outwardly from the base of said pylon body and terminated by a non-locking connector; and further comprising a fourth cable at least partially buried in an athletic field and substantially external to said pylon body, and wherein said third cable is connected via said non-locking connector at its proximal end to said fourth cable via a complementary non-locking connector that terminates said fourth cable, thereby providing a signal path between said first camera and an external receiver (see the rejection of claim 21 and claim 37 above, further MPEP 
 
XII. ALLOWABLE SUBJECT MATTER
Claims 1-20 and 41 are allowed.  Claims 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the term “pylon” is defined lexicographically in the 299 Patent and summarized in Section VI.A above.   
For claims 1-20 and 41, the prior art on the record including Wickramaratna fails to teach a pylon-mounted camera assembly as defined in Section VI.A having one or more cavities and “each of said one or more cavities having a first cavity end and a second cavity end, at least one of said one or more cavities having one of said camera sub-assemblies contained in said first end and one of said fan assemblies contained in said second end.”


XIII.    RESPONSE TO REMARKS
A. 	Rejection under 35 USC § 103
	Applicant summarizes Chien’s invention and argues:
	...
Even if, arguendo, paragraph [0019] can be interpreted to mean that Chien's device can be powered by a DC battery via a USB connector, it only teaches this for an INDOOR APPLICATION! American football, for the most part, is not 
	...
	-Feb 2022 Remarks, pp. 16-17.
	In other words, Applicant is arguing there is no motivation for combining Chien with Wickramaratna because Chien is directed towards indoor application.
	The Examiner disagrees.
[0020] As for convention security light such as health Zenith.RTM. motion sensor LED or PAR38 bulb or halogen for outdoor security light device lack of the camera, storage unit, memory card, Bluetooth, WIFI, Router communication so all heath Zenith.RTM. products just a Motion sensore light device lack of function to take photo, image, sound, movement recording and replay function, so it is not really to keep people has good security and prevent bad man to do bad things.

-[0020] of Chien, emphasis added.

See also [0019] and [0024] of Chien.  Chien clearly discloses outdoor application with a Web-cam integrated with a light fixture.  Further, the only teaching needed from Chien is a non-locking connector and the primary reference Wickramaratna already discloses outdoor application.   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Contrary to what was asserted by the Applicant, the rejection above provides a rationale for combining Wickramaratna with Chien.
	Applicant further argues “the Examiner interpretation of paragraph [0019] is inconsistent with the teaching of paragraphs [0006] and [0007]...” (Feb 2022 Remarks, pp. 17-18).

	Applicant further argues “there simply is no motivation for one having ordinary skill in the art to combine the teaching of Wick and Chien...” and Applicant goes on to show figures of Wickramaratna and Chien and asserts the figures are very different and there is no way Chien is applicable to Wickramaratna (Feb 2022 Remarks, pp. 17-18).
	The Examiner disagrees.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F. 2d 413 (CCPA 1981).

	The combination of Wickramaratna with Chien does not require combining the whole structure of Chien with that of Wickramaratna but only the use of non-locking connector of Chien in Wickramaratna.  Both of Wickramaratna and Chien are directed towards capturing video images, although the field of application may be different but they are reasonable pertinent to the particular problem with which the applicant was concerned.  Therefore there is motivation for combining Wickramaratna with Chien.

B.	Rejection under 35 USC 251
	The Sep 2021 Reissue Dec identifies at least one error to be corrected and the claim to be broadened.  Therefore the rejection under 35 USC 251 has been overcome.


XIV. CONCLUSION
A.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or 
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

C.	 Contact Information

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992



Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 299 Patent, or in the prior art